DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19), Species A1 (Figs. 21-29), and subspecies B1 (Figs. 1-7), read on claims 1-15, in the reply filed on 10/15/2021 is acknowledged. (In the reply, the applicant first stated “elected … subspecies B2”. After this statement, applicant also stated “Applicant further elects Subspecies B1, Figs. 1-7”. It is understood by the examiner that applicant actually meant to elect Subspecies B1, not B2)
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a housing” on line 2. Claim 15 further recites “a housing of the dust extractor” in line 6. It is unclear if both of “a housing” are the same. For the purpose of examination, the examiner has interpreted “a first housing” on line 6 to be “the housing”.
Claim 15 further recites the limitation "the at least one single aperture" in line 18.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “the at least one aperture”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102005062888 (hereinafter DE-888).
Regarding claim 1, DE-888 discloses a collar system (4, 3) for a dust extractor comprising: a collar (4, 3) including a drill passage extending through the collar (the space covered by the annular wall of the collar) and an extension (3, Fig. 1) forming an 
Regarding claim 14, DE-888 discloses the cover can be locked in its first position (in Fig. 1, it shows the cover 8 is locked to the collar 4 in the axial direction due to the corresponding shape 14 of the cover 8 engages an annular groove 9 of the collar 4, para. 24).

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linn (US 4,813,462).
Regarding claim 1, Linn discloses a collar system for a dust extractor comprising: a collar (12) including a drill passage (the chamber enclosed by the collar) extending through the collar and an extension (16, a vacuum hose) forming an internal passage that connects at one end with the drill passage, the extension being attachable to a housing of the dust extractor (a vacuum source, not shown, but mentioned in col. 2 lines 21-23) to enable the internal passage to connect to a suction passage of the dust extractor; and a cover (18) mounted adjacent an entrance of the drill passage, the cover being moveable between a first position (27, Fig. 3) where it covers the entrance and a 
Regarding claim 11, Lin discloses the cover pivots between its first position and its second position (via pivots 20)

Claim(s) 1, 3, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated over EP 0799674 (hereinafter, EP-674).
Regarding claim 1, EP-674 discloses a collar system for a dust extractor comprising: a collar (14) including a drill passage extending through the collar and an extension (22, a branched pipe, Fig.2, col. 7 lines 34-50) forming an internal passage that connects at one end with the drill passage, the extension being attachable to a housing of the dust extractor to enable the internal passage to connect to a suction passage (21) of the dust extractor (11); and a cover (16, 17, a shutter sheet and a retaining ring, col. 5 lines 28-58)  mounted adjacent an entrance of the drill passage, the cover being moveable between a first position where it covers the entrance and a second position (after it is detached from a ring portion 31 of the suction body 12,  col. 9 lines 58- col. 10 line 19) where is remote from the entrance, wherein the cover comprises at least hole (48, 50) that passes through the cover.
Regarding claim 3, EP-674 discloses the cover comprises: a rigid outer ring (17) and a resiliently deformable washer (16) mounted inside of the outer ring. (col. 9 lines 14 -56)
Regarding claim 14, EP-674 discloses the cover can be locked in its first position (by bolts 51).
Regarding claim 15, EP-674 discloses a suction cup dust extractor for a drill comprising: a housing (13, 21); a drill collar system attached to the housing, the drill collar system including: a collar (14) including a drill passage (the chamber enclosed by the collar) extending through the collar and an extension (22, a branched pipe, Fig.2, col.  7 lines 34-50) forming an internal passage that connects at one end with the drill passage.  The extension is attachable to a housing (13, an outer cover body) of the dust extractor to enable the internal passage to connect to a suction passage of the dust extractor; and a cover (16, 17) mounted adjacent an entrance of the drill passage, the cover being moveable between a first position where it covers the entrance and a second position where is remote from the entrance, wherein the cover comprises at least hole (48. 50) that passes through the cover.
 A suction chamber (space C) is formed by the walls of the housing having an opening (at the bottom end, Fig. 2) and which, in use, locates against a work piece to create a chamber. 
At least one aperture (21) is located on the housing through which air can pass.
At least one first air passage (36, an air introduction port, col. 8 lines 14-17, lines 53-13) is formed by the walls of the housing that connects between the internal passage of the collar and the at least one aperture (21) to enable air to pass from the internal passage to the at least one aperture.
 At least one second air passage (35, an inlet port) is formed within the housing that connects between the suction chamber (C) and the at least one single aperture (21) to enable air to pass from the suction chamber to the at least one aperture. (Figs. 1-5)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-888.
Regarding clam 3, DE-888 discloses the cover comprises: an outer ring (the outer ring 5 of the sleeve 8 that includes the section 14, Fig. 1, Para. 24); and a resiliently deformable washer (a circular sealing element 8 made of an elastic material) mounted inside of the outer ring.
DE-888 does not disclose what the material of the outer ring is. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a rigid material (more rigid than the circular sealing element 8) to securely attached to the collar 4 and supporting the circular sealing element (8).
Regarding clam 4, DE-888 discloses resiliently deformable washer (8) has an inner section (the region includes the slots 6) through which the hole extends and an outer section (the region from the outer end of the slots 6 to the outer peripheral edge of the sealing element 8) that surrounds the inner section and connects between the outer ring 5 and the inner section.
Regarding clam 5, DE-888 discloses disclose a thickness of the inner section is approximately the same as that of the outer ring. (as seen in Fig. 1, the thickness of the sealing element 8 is about the same as a thickness of the inner most radial section of the outer ring 5 in the axial (12) direction (left to right).)
Regarding clam 9, DE-888 does not discloses the washer is integrally molded onto the ring. However, the court has held that "… the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known manufacturing method, such as using an injection molding method, to make the washer (8, the sealing element) molded to the rigid ring (5), to reduce parts and assembling time.
Regarding clam 10, DE-888 discloses the washer (8, the circular sealing element) is formed in a one-piece construction.
Regarding clam 12, DE-888 is silent if the cover (8) is releasably attachable to the collar (4). (Para. 24) However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the sleeve (8) to the collar (4) in a releasable manner such as using a Snap-On design for easy assembly or replacement.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-888 as applied to claim 1 above, and further in view of Simm et al. (US 7,425,109, “Simm”).
Regarding claim 2, DE-888 does not disclose the hole in a lengthwise direction is frusto-conical in shape.
Simm discloses a suction head 14a for use with an impact drill, including a suction part (34a, equivalent to a collar). The suction part has a cover plate (88a) having a hole. The hole is frusto-conical in shape. (Figs. 1 and 5, col. 3 lines 58-63 and col. 5 liens 3-21) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element (8) of the cover of DE-888 to have a hole that is frusto-conical in shape as taught by Simm to facilitating guiding of the drill bit and/or enable the user to see the targeted drill site more easily (due to shorter distance between the hole and the targeted site.)

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-888 as applied to claim 1 above, and further in view of JP 2009-202256A (hereinafter, JP-256).
Regarding claim 13, DE-888 does not discloses the collar comprises a circular brush located adjacent the entrance of the drill passage which extends radially inwardly. JP-256 discloses a dust collection adaptor (20a, equivalent to a collar) for use with a rotary impact tool (101). The dust collection adaptor has a seal (28, equivalent to a cover, Fig. 3) through which the tip tool (11) passes. (p. 4, 5th para. and p.5, 2nd para.) JP-256 also discloses “instead of the seal 28 provided on the rear wall 23, a radially extending brush may be provided.”) (p. 7, fourth para.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element (8) of the .
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, none of the prior art of record teaches “a thickness of the outer section (of the washer) is less than that of the inner section.”
Regarding claim 7, none of the prior art of record teaches “the washer comprises plurality of radial ribs formed on the surface of the outer section extending from the inner section radially outwardly to the outer ring.”
Regarding claim 8, none of the prior art of record teaches “the inner section comprises a conical funnel attached to one side of the inner section which extends the length of the hole.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722